          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 1 of 18


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   PROJECT SENTINEL,
                                                         Case No. 19-CV-00708 DAD-EPG
12                          Plaintiff,
                                                         ORDER GRANTING MOTION TO
13   v.                                                  COMPEL AND AWARDING EXPENSES
14                                                       TO PLAINTIFF UNDER FED. R. CIV. P.
     MEYER KOMAR; JEANETTE KOMAR;                        37(a)(5)
15   and SARAH KOMAR,
                                                         (ECF No. 46)
16                          Defendants.

17

18          Before the Court is Plaintiff Project Sentinel’s motion to compel. (ECF No. 46.) In the

19   motion, Plaintiff seeks to compel further responses from defendant Meyer Komar (“Mr.

20   Komar” or “Defendant”) to Plaintiff’s first set of interrogatories and first request for

21   production of documents. Plaintiff also requests that Mr. Komar be ordered to pay Plaintiff’s

22   attorneys’ fees and costs incurred in bringing the motion to compel. Finally, Plaintiff requests

23   that the Court enter an order precluding Mr. Komar from using undisclosed evidence and

24   warning Mr. Komar that his ongoing refusal to comply with discovery rules and the Court’s

25   orders may lead to entry of default against him. (Id. at 2.) Neither Mr. Komar, nor the other

26   defendants, have filed an opposition to the motion.

27          The Court will grant the unopposed motion and will award Plaintiff reasonable

28   expenses incurred in bringing the motion.


                                                     1
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 2 of 18


 1                                       I. BACKGROUND

 2           Plaintiff initiated this action alleging housing discrimination on account of race on May

 3   20, 2019, with the filing of a complaint. (ECF No. 1.) The complaint brings claims against

 4   Meyer Komar, Jeanette Komar, and Sarah Komar, for violation of the Fair Housing Act, 42

 5   U.S.C. § 3601 et seq.; violation of the California Fair Employment and Housing Act, Cal.

 6   Gov’t Code § 12927 et seq.; negligence; unfair business practices in violation of Cal. Bus. &

 7   Prof. Code § 17200 et seq., and violation of 42 U.S.C. § 1981. (Id.) The only defendant to file

 8   an answer as of the date of this order is Meyer Komar (“Mr. Komar” or “Defendant”). Default

 9   was entered against the remaining defendants, Jeanette Komar and Sarah Komar, on September

10   24, 2019. (ECF No. 16.)

11           As detailed below, Mr. Komar has repeatedly failed to comply with the Court’s orders

12   and his obligations under the Federal Rules of Civil Procedure.

13   A.    Initial Scheduling Conference

14           On May 21, 2019, the Court issued its Order Setting Mandatory Scheduling

15   Conference. (ECF No. 3-1.) This order informed the parties that attendance at the scheduling

16   conference was mandatory, and set the scheduling conference for September 10, 2019, at 10:00

17   a.m. (Id.) The order also required all parties to participate in the preparation of, and to execute,

18   a joint scheduling report. (Id.)

19           Prior to the scheduling conference, Plaintiff’s counsel and Mr. Komar conferred and

20   Mr. Komar participated in the drafting of the joint scheduling report. (See ECF No. 10.)

21   However, Mr. Komar failed to execute that report. (See id.) Mr. Komar also failed to appear at

22   the September 10, 2019, initial scheduling conference. (See ECF No. 11.)

23           On September 11, 2019, the Court entered an order to show cause (“OSC”) requiring

24   Mr. Komar to show cause for his failure to appear at the mandatory scheduling conference.

25   (ECF No. 12.) Mr. Komar responded to the OSC on September 16, 2019. (ECF No. 13.) In his

26   response, Mr. Komar explained that he had previously informed Plaintiff’s counsel that he was

27   innocent of the claims Plaintiff was bringing against him, and that any attempt by Plaintiff to

28   prove he was guilty of discrimination had no merit and could not be proven because there is no


                                                     2
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 3 of 18


 1   valid evidence supporting Plaintiff’s claims and he “did not wish to be subjected to further

 2   harassment.” (Id.) Mr. Komar explained that, for those reasons, he did not appear at the

 3   September 10, 2019, scheduling conference. (Id.)

 4               In an order entered on October 9, 2019, the Court found that Mr. Komar had failed to

 5   provide an adequate justification for his failure to appear at the mandatory initial scheduling

 6   conference. (ECF No. 23.) The Court nonetheless declined to impose sanctions at that time and

 7   discharged the OSC. (Id.) The Court cautioned Mr. Komar “that any further violations of the

 8   Court’s orders, failures to appear at court hearings, or failures to otherwise comply with Court

 9   procedures and rules, will be met with less tolerance and could result in the imposition of

10   sanctions.” (Id.) The Court also stated as follows:

11
             [T]his is a troubling beginning to this case. Mr. Komar has already
12           demonstrated an unwillingness to follow Court orders and abide by his legal
             obligations in this case. His reasons for failing to do so are without merit.
13
             The Court reminds Mr. Komar of his duty to comply with all Court orders, his
14           duty to appear at all conferences and hearings, and his duty to comply with all
             applicable federal and local rules. The Court cautions Mr. Komar that while
15           the Court is being flexible about his failure to appear at the scheduling
             conference in violation of the Court’s order, and is declining to impose
16           sanctions on Mr. Komar for this violation, any future violations of Court
             orders, failures to appear at court hearings or conferences, or failures to
17           comply with the Court’s procedures and the federal and local rules, will be met
             with less tolerance and could result in the imposition of sanctions, including
18           the entry of judgment against Mr. Komar and in favor of Plaintiff.

19   (Id.)

20
                 On October 30, 2019, the Court issued the Scheduling Order (ECF No. 24) based on the
21
     scheduling report that had been submitted by Plaintiff.
22
     B.      First Informal Discovery Dispute Conference and First Motion to Compel
23
                 On October 2, 2019, Plaintiff filed a motion to compel, seeking to compel Mr. Komar
24
     to make his initial disclosures, which were due no later than September 3, 2019.1 (See ECF
25

26           1
             The parties held their Federal Rule of Civil Procedure 26(f) conference to plan for discovery on August
     19, 2019, when Plaintiff called Mr. Komar to discuss the joint scheduling report. (See ECF No. 20.) The parties
27   discussed setting September 3, 2019, a date fifteen days after the conference, as the deadline for initial
     disclosures, and Plaintiff included that date in the draft joint scheduling reports provided to Mr. Komar. Mr.
28   Komar made other revisions to the draft report but did not change the initial disclosure deadline. Thus, it appears


                                                             3
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 4 of 18


 1   Nos. 10, 18, 20, 24.) Following an informal discovery dispute conference, held on November

 2   15, 2019, the Court ordered Mr. Komar to serve his initial disclosures by December 6, 2019.

 3   (ECF No. 28.) The Court also denied Plaintiff’s previously filed motion to compel but gave

 4   leave to Plaintiff to file a renewed motion to compel regarding initial disclosures if Mr. Komar

 5   failed to comply with the Court’s order. (Id.)

 6   C.    Second Informal Discovery Dispute Conference

 7         At the request of Plaintiff, the Court set a second informal discovery dispute conference

 8   for January 28, 2020, regarding the adequacy of Mr. Komar’s responses to Plaintiff’s first set

 9   of interrogatories and first requests for production, which were served on Mr. Komar by mail

10   on December 12, 2019. (ECF Nos. 34, 48 at 4.)

11            At the January 28, 2020, informal discovery dispute conference, the Court determined

12   that Mr. Komar’s failure to respond to Plaintiff’s discovery requests was not justified and

13   directed him to serve his responses. The Court also granted Plaintiff leave to file a motion to

14   compel regarding the issues raised by Plaintiff in its letter brief and as discussed during the

15   conference. (ECF No. 34.)

16   D.    Mid-Discovery Status Conference

17            Following the second informal discovery dispute conference, Mr. Komar continued to

18   indicate an unwillingness to participate in discovery or otherwise proceed with the case. Mr.

19   Komar repeatedly expressed his belief that the case should dismissed, and indicated he was

20   unwilling to proceed with discovery or the case in general because a motion to dismiss was

21   pending. 2 Mr. Komar also represented, through Jeanette Komar, his wife and a co-defendant,

22   that he was suffering from serious health issues. (See ECF Nos. 39, 41.)

23

24   that Mr. Komar agreed to the September 3, 2019, initial disclosure deadline, and the Court incorporated that initial
     disclosure deadline into the scheduling order. (ECF No. 24.)
25           Moreover, even if the parties did not reach an agreement regarding the initial disclosure deadline, initial
     disclosures were due by September 3, 2019, pursuant to Federal Rule of Civil Procedure 26(a)(1)(C), which
26   provides: “A party must make the initial disclosures at or within 14 days after the parties’ Rule 26(f) conference
     unless a different time is set by stipulation or court order, or unless a party objects during the conference that
27   initial disclosures are not appropriate in this action and states the objection in the proposed discovery plan.”
             2
               On December 30, 2019, Mr. Komar filed a motion to dismiss the case (ECF No. 29). The motion was
28   denied on June 3, 2020 (ECF No. 50).


                                                             4
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 5 of 18


 1           On February 27, 2020, the Court received the first letter from Jeanette Komar

 2   indicating that Mr. Komar was suffering from a serious health condition and would not be able

 3   to attend the telephonic mid-discovery status conference set for March 24, 2020. (ECF No. 39.)

 4   Based on the representation of Jeanette Komar regarding Mr. Komar’s health condition, the

 5   Court continued the mid-discovery status conference to April 29, 2020, at 10:00 a.m. (ECF No.

 6   40.) The Court reminded the parties that “discovery is ongoing and that the pendency of the

 7   motion to dismiss does not relieve either party of their obligations to participate in discovery

 8   and respond to discovery requests served on them by the opposing party.” (Id.)

 9           On April 8, 2020, the Court received a second letter from Jeanette Komar, indicating

10   that Mr. Komar was suffering from a different serious medical condition than had been

11   indicated in the first letter. (ECF No. 41; see ECF No. 39.) The Court declined to again

12   continue the telephonic mid-discovery status conference and reminded Mr. Komar that the

13   previously set dates in the case remain in place. (ECF No. 42.) The Court also reminded the

14   parties of their obligation to file a joint status report a week prior to the April 29, 2020,

15   telephonic mid-discovery status conference. (See ECF Nos. 40, 42.)

16           On April 22, 2020, Plaintiff filed a joint status report. (ECF No. 43.) In this report,

17   Plaintiff explained that Plaintiff’s counsel had diligently attempted by both phone and email to

18   obtain Mr. Komar’s participation in the drafting of the report, but that Mr. Komar had not

19   responded. (Id.) Plaintiff also set forth the status of various discovery requests it had

20   propounded on Mr. Komar and the status of Mr. Komar’s responses, many of which Plaintiff

21   deemed to be inadequate. (Id.)

22           The Court held the telephonic mid-discovery status conference on April 29, 2020, at

23   10:00 a.m., as scheduled. Plaintiff appeared through counsel. Defendant failed to appear. (ECF

24   No. 44, 45.) The Court granted Plaintiff leave to file a motion to compel and to seek sanctions,

25   and also granted an extension of the discovery deadlines. (ECF No. 45.)

26   E.    Second Motion to Compel

27           On May 15, 2020, Plaintiff filed a second motion to compel, which is now before the

28   Court. (ECF No. 46.) In the motion, Plaintiff seeks an order compelling Mr. Komar to serve


                                                      5
         Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 6 of 18


 1   further responses to Plaintiff’s first set of interrogatories and first request for production of

 2   documents; and requiring Mr. Komar to pay Plaintiff’s attorneys’ fees and costs incurred in

 3   connection with the motion to compel. (ECF No. 47.) Plaintiff also seeks to have the Court

 4   warn Mr. Komar that failure to abide by the Court’s order will result in the exclusion of

 5   evidence or entry of default against him.

 6           The Court set a deadline of May 29, 2020, for any response to the motion to compel.

 7   (ECF No. 49.) Mr. Komar has not filed a response and the time to do so has passed.

 8                                    II. LEGAL STANDARDS

 9           Under Federal Rule of Civil Procedure 26(b)(1), a party may obtain

10        discovery regarding any nonprivileged matter that is relevant to any party’s
          claim or defense and proportional to the needs of the case, considering the
11        importance of the issues at stake in the action, the amount in controversy, the
          parties’ relative access to relevant information, the parties’ resources, the
12        importance of the discovery in resolving the issues, and whether the burden or
13        expense of the proposed discovery outweighs its likely benefit. Information
          within this scope of discovery need not be admissible in evidence to be
14        discoverable.

15   Fed. R. Civ. P. 26(b)(1). For purposes of discovery, relevance “has been construed broadly to

16   encompass any matter that bears on, or that reasonably could lead to other matter that could

17   bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v. Sanders, 437 U.S.

18   340, 351 (1978) (citing Hickman v. Taylor, 329 U.S. 495, 501 (1947)).

19           A party seeking discovery may move for an order compelling production by a party

20   who has failed to answer an interrogatory or produce requested documents. Fed. R. Civ. P.

21   37(a)(3). ). “[A]n evasive or incomplete disclosure, answer, or response must be treated as a

22   failure to disclose, answer, or respond.” Fed. R. Civ. P. 37(a)(4). Further, “a failure to object to

23   discovery requests within the time required constitutes a waiver of any objection.” Richmark

24   Corp. v. Timber Falling Consultants, 959 F.2d 1468, 1473 (9th Cir. 1992); see Burlington N.

25   & Santa Fe Ry. Co. v. U.S. Dist. Court for Dist. of Mont., 408 F.3d 1142, 1149 (9th Cir. 2005).

26           The party seeking to compel discovery responses must make a threshold showing that

27   the discovery sought is relevant. See, e.g., Nugget Hydroelectric, L.P. v. Pac. Gas & Elec. Co.,

28   981 F.2d 429, 438-39 (9th Cir. 1992). Once relevancy is shown, or if relevancy is plain from


                                                      6
           Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 7 of 18


 1   the face of the request, the party who is resisting discovery has the burden to show that

 2   discovery should not be allowed. Blankenship v. Hearst Corp., 519 F.2d 418, 429 (9th Cir.

 3   1975); see Superior Commc'ns v. Earhugger, Inc., 257 F.R.D. 215, 217 (C.D. Cal. 2009) (“The

 4   party who resists discovery has the burden to show discovery should not be allowed, and has

 5   the burden of clarifying, explaining, and supporting its objections.”).

 6                                       III. DISCUSSION

 7   A.     Discovery regarding Defendant’s tenants, former tenants, and rental applicants

 8          Plaintiff moves to compel Mr. Komar to serve a response to Interrogatory 11, and to

 9   produce documents in response to Document Production Requests 20, 21, 22, and 23, which

10   seek information about Defendant’s African American tenants, former tenants, and rental

11   applicants. (ECF No. 47.)

12           Plaintiff’s Interrogatory 11 requests: “Identify by tenant name, address, and the dates of

13   occupancy, each African American or person of color who has occupied a unit at the subject

14   premises at any time since January 1, 2010.” Mr. Komar’s response to this request is: “Will not

15   answer that question based on tenant privacy.” (ECF No. 47 at 7.)

16           Plaintiff’s Document Request 20 requests:

17          A complete copy of all tenant files, including the file covers, as kept in the
            ordinary course of business, that are or were maintained regarding each tenant or
18          occupant who is African American and has resided at any residential rental
            property owned in whole or in part by you at any time since January 1, 2010,
19          including a copy of all leases or rental agreements, applications, notices, rent
            receipts, security deposit refunds, eviction documents, complaints, notes, and
20          communications.
21   (ECF No. 47 at 7.) Mr. Komar’s response to Document Request 20 is: “Will not supply that

22   information due to past and current tenant privacy concern.” (Id.)

23          Plaintiff’s Document Request 22 requests: “A complete copy of all documents

24   mentioning, referencing, regarding, or pertaining to tenant Michael Baldwin, including but not

25   limited to rental applications, rental agreements, and correspondence.” (Id.) Defendant’s

26   response to this request is: “Same answer as question #20 [Will not supply that information

27   due to past and current tenant privacy concern.]” (Id. at 8.)

28   ///


                                                     7
         Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 8 of 18


 1          Plaintiff’s Document Request 23 requests: “A complete copy of all documents

 2   mentioning, referencing, regarding, or pertaining to tenant Gayleenya Miller, including but not

 3   limited to rental applications, rental agreements, and correspondence.” (Id.) Defendant’s

 4   response to this request is: “Same answer as question #20 [Will not supply that information

 5   due to past and current tenant privacy concern.]” (Id.)

 6          The Court finds that the documents and information Plaintiff seeks through these

 7   discovery requests are relevant, are not privileged, and are proportional to the needs of this

 8   case. The right to privacy, asserted by Mr. Komar, does not shield the documents and other

 9   information from disclosure to Plaintiff.

10        To protect confidential information that may be contained in responses to Interrogatory

11   11 and Documents Requests 20, 21,22, and 23, or any other discovery response, Mr. Komar, as

12   the party from whom the discovery is sought, has the burden of filing a motion for a protective

13   order. See Fed. R. Civ. P. 26(c). To obtain a protective order, Mr. Komar must demonstrate

14   that specific prejudice or harm will result if the information is not protected. See id.; see also

15   Phillips ex rel. Estates of Byrd v. Gen. Motors Corp., 307 F.3d 1206, 1210 (9th Cir. 2002)

16   (“Generally, the public can gain access to litigation documents and information produced

17   during discovery unless the party opposing disclosure shows ‘good cause’ why a protective

18   order is necessary.”). Mr. Komar has not, however, moved for a protective order.

19          The Court therefore orders Mr. Komar to serve a complete response to

20   Interrogatory 11. Mr. Komar is further ordered to provide a signed verification under penalty

21   of perjury that his response to Interrogatory 11 is complete.

22          Mr. Komar is also ordered to serve complete responses to Document Requests 20, 21,

23   22, and 23.

24          Although the obligation is on Mr. Komar to seek a protective order in connection with

25   these and other discovery responses, to expediate discovery and protect the privacy rights of

26   third parties, the Court directs Plaintiff to maintain the confidentiality of any medical or

27   financial information contained within the responsive documents, including Social Security

28


                                                     8
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 9 of 18


 1   numbers, and file a proposed protective order to cover any such information. See Fed. R. Civ.

 2   P. 26(c).

 3   B.    Discovery Regarding Defendant’s Employees and Agents

 4          Plaintiff moves to compel a further response to Interrogatory 4, which requests Mr.

 5   Komar to: “Identify by name, last known address and telephone number each employee, agent,

 6   relative, tenant, or contractor who has assisted in the rental of any units at the subject premises

 7   at any time since January 1, 2010. If you do not have a current address for each person

 8   identified, please provide that person’s social security number and date of birth so that they

 9   may be located.” Defendant’s response to this interrogatory is: “The property has been

10   exclusively managed by Meyer & Jeanette Komar.”

11          Plaintiff also moves to compel a further response to Document Request 11, which

12   requests Mr. Komar to produce: “Any document that refers to the last known address,

13   telephone number or Social Security number of all past employees and agents, including

14   former real estate salespersons, real estate brokers, property supervisors, managers, assistant

15   managers, and leasing agents, retained or employed by any defendant in connection with the

16   rental of housing, at any time since January 1, 2015, including but not limited to W-2 or 1099

17   tax forms and mail forwarding requests.” Defendant’s response to this request is: “Answered in

18   question #10 [Property managed by Meyer & Jeanette Komar – no agents or employees are

19   used].” (ECF No. 47 at 15.)

20          Plaintiff asserts that Mr. Komar’s responses are not complete because someone named

21   “Sarah,” who is believed to be the adult daughter of Mr. Komar and a co-defendant in this

22   case, responded to rental inquiries from Plaintiff’s fair housing testers as described in

23   Plaintiff’s complaint. (ECF No. 47 at 20-21.) Mr. Komar also previously claimed in

24   correspondence with Plaintiff’s counsel that he does not know where Sarah Komar currently

25   resides. (ECF No. 48 at 2.)

26          The Court agrees with Plaintiff that Mr. Komar’s responses to these discovery requests

27   appear inadequate. Accordingly, Defendant is directed to supplement his responses to

28   Interrogatory 4 by providing the name and requested information for the person named “Sarah”


                                                     9
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 10 of 18


 1   who returned the calls to the housing testers, as well as the requested information for anyone

 2   else—employee, relative, tenant, or contractor—who assisted in the rental of units since

 3   January 1, 2010. Defendant is further ordered to provide a signed verification under penalty of

 4   perjury that his response to Interrogatory 4 is accurate and complete.

 5           Defendant is also directed to provide the requested documents in response to Document

 6   Request 11 regarding “Sarah,” and any other employees, agents, or others who have assisted in

 7   the rental of units. For the reasons set forth above, if any sensitive information, Social Security

 8   numbers, financial data, or medical information, is included in the production, Plaintiff is

 9   directed to maintain it confidentially and file a proposed protective order to cover such

10   information.

11   C.    Discovery Regarding Relevant Records within Defendant’s Control

12           Plaintiff moves to compel production of records in response to Document Requests 9,

13   27, and 28. Document Request 9 requests: “A complete copy of phone records for the phone

14   number 209-247-5586 [Defendants’ rental agent] reflecting calls made or received between

15   March 2017 and August 2017.” Mr. Komar’s response to this request is: “These records are not

16   kept.” (ECF No. 47 at 16.)

17           Document Request 27 requests: “All documents that you have received from or

18   provided to the Department of Fair Employment and Housing in connection with the complaint

19   filed by Project Sentinel against you in DFEH case No. 201803-01441605.” (ECF No. 47 at

20   16.) Mr. Komar’s response to this request is: “Project Sentinel has this information as it was

21   copied to them by HUD.”

22           Document Request 28 requests: “A copy of any and all insurance agreements covering

23   the subject premises during 2017, and correspondence from the insurance company indicating

24   any and all reasons that they are denying coverage for plaintiff’s claims.” Mr. Komar did not

25   respond to this request. (Id.)

26           Mr. Komar’s responses to these discovery requests are inadequate. Under Federal Rule

27   of Civil Procedure 34, a party responding to a request for production of documents must either

28   (1) produce the requested document; (2) indicate that the requested document is not in its


                                                    10
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 11 of 18


 1   “possession, custody, or control”; or (3) state objections to the request. Fed. R. Civ. P.

 2   34(a)(1), (b)(2)(B). Indicating a responsive document is not currently in the responding party’s

 3   possession is an inadequate response. The responding party “cannot furnish only that

 4   information within his immediate knowledge or possession; he is under an affirmative duty to

 5   seek that information reasonably available to him from his employees, agents, or others subject

 6   to his control.” Rogers v. Giurbino, 288 F.R.D. 469, 485 (S.D. Cal. 2012) (internal quotation

 7   marks and citations omitted); see Lopez v. Florez, 2013 WL 1151948 at *2 (E.D. Cal. March

 8   19, 2013) (“A responding party has an affirmative duty to reasonably seek information

 9   requested under Rule 34(a) from its agents or others under its control.”) (citing Hill v. Eddie

10   Bauer, 242 F.R.D. 556, 560 (C.D. Cal. 2007)). “A party is deemed to have control over

11   documents if he or she has a legal right to obtain them.” Giurbino, 288 F.R.D. at 485 (citations

12   omitted).

13           Thus, although Mr. Komar may not himself have responsive documents, he is under an

14   affirmative duty to seek and obtain documents from employees, agents, or others subject to his

15   control. If Mr. Komar or his agent does not presently have, for example, records for the cell

16   phone, he has the obligation to seek to obtain those records from the cell phone carrier.

17           Defendant must also disclose the information from DFEH case no. 201803-01441605.

18   That Plaintiff may have been copied by a third party with some of this information does not

19   justify Mr. Komar’s failure to disclose all information in his possession, custody, or control.

20           Finally, Defendant gave no reason for failing to respond to the request for insurance

21   information regarding the subject premises.

22           Mr. Komar is ordered to produce all responsive documents to Document Requests 9,

23   27, and 28, that are within his possession, custody or control. This includes documents that are

24   in the possession of someone else, such as employees, accountants, or others, from which Mr.

25   Komar has the legal right to obtain the documents.

26   D.    Discovery Regarding Defendant’s Net Worth

27           Plaintiff moves to compel a response to Interrogatory 9, and Documents Requests 15,

28   16, 17, 18, and 19, all of which seek information or documents concerning Mr. Komar’s


                                                    11
        Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 12 of 18


 1   financial condition. Specifically, Interrogatory 9 requests: “State your present net worth, listing

 2   all assets and liabilities.” (ECF No. 47 at 21.) Mr. Komar’s response to this request is: “Our net

 3   worth is not relevant to this case.” (Id.)

 4           Document Request 15 seeks: “A copy of any net worth statement prepared by or on

 5   behalf of Meyer Komar at any time since January 1, 2010, including but not limited to any loan

 6   applications, credit applications, or refinancing applications.” (ECF No. 47 at 21.) Mr.

 7   Komar’s response is: “This request is unrelated to this case as this case applies only to 2200

 8   San Lucas Ct in Modesto, CA.” (Id.)

 9           Document Request 16 seeks: “A copy of any appraisal, conducted at any time since

10   January 1, 2010, of any business or personal or real property owned by Meyer Komar.” (ECF

11   No. 47 at 22.) Mr. Komar’s response is: “Same answer as in question #15 [This requested

12   information is unrelated to this case as this case applies only to 2200 San Lucas Ct in Modesto,

13   Ca] – San Lucas Court bldg. value has not been determined.” (Id.)

14           Document Request 17 seeks: “A copy of all most recent year-end statements reflecting

15   the account number and balance of any accounts held by Meyer Komar, including savings,

16   checking, annuities, or mutual, stock or bond funds.” (Id.) Mr. Komar’s response is: “Same

17   answer as in question #15 [This requested information is unrelated to this case as this case

18   applies only to 2200 San Lucas Ct in Modesto, Ca].” (Id.)

19           Document Request 18 seeks: “A copy of all most recent year-end statements reflecting

20   the account number and balance of any loans or debts of Meyer Komar, including but not

21   limited to mortgages, vehicle or boat loans, or tax liens.” (Id.) Mr. Komar’s response is: “There

22   are none.”

23           Finally, Document Request 19 seeks: “A copy of schedule C to your most recent IRS

24   income tax return, as filed by Meyer Komar.” (Id.) Mr. Komar’s response is: “Unrelated to

25   case which is limited to San Lucas Ct.” (Id.)

26           Discovery of documents and information concerning Mr. Komar’s net worth is

27   relevant, is not privileged, and is proportional to the needs of this case. The Fair Housing Act

28   authorizes an award of punitive damages, 42 U.S.C. § 3613 (c), and a defendant’s net worth is


                                                     12
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 13 of 18


 1   relevant to the amount of punitive damages. See City of Newport v. Facts Concerts, Inc., 453

 2   U.S. 247, 270 (1981); United States v. Big D Enterprises, Inc., 184 F.3d 924, 932 (8th Cir.

 3   1999); EEOC v. California Psychiatric Transitions, 258 F.R.D. 391, 394 (E.D. Cal. 2009). The

 4   Court therefore overrules Mr. Komar’s objections to these discovery requests.

 5           Mr. Komar is ordered to respond to Interrogatory 9 and Document Requests 15, 16, 17,

 6   18, and 19. As set forth above, Plaintiff is directed to maintain Mr. Komar’s financial and any

 7   other private information included in the production confidentially and to file a proposed

 8   protective order to cover such information.

 9   E.    Discovery Regarding Defendant’s Rental Operations

10           Plaintiff moves to compel further responses to Interrogatory 7 and Interrogatory 16,

11   which relate to Defendants’ rental operations.

12           Interrogatory 7 requests Mr. Komar: “Identify by address and number of units each

13   residential rental property owned in part or in full by any defendant at any time since January

14   1, 2010.” (ECF No. 47 at 25.) Mr. Komar’s response is: “Answered in question #6 [Property

15   has been owned by Meyer & Jeanette Komar.]” (Id.)

16           Interrogatory 16 requests Mr. Komar: “Describe the steps or procedures that you have

17   followed to fill a vacancy at the subject premises between 2015 and the present, including

18   when and how you advertise vacancies, who responds to phone inquiries regarding vacancies,

19   who shows the unit to prospective tenants, and who screens or selects tenants to fill a

20   vacancy.” (Id.) Mr. Komar’s response is: “There were no vacancies during that period.”

21           The information sought by Plaintiff through Interrogatories 7 and 16 is relevant, is not

22   privileged, and is proportional to the needs of this case. See Na’im v. Sophie’s Arms Fine

23   Residences, LLC, 2014 WL 3537807 at *4 (S.D. Cal. 2014) (In a housing discrimination case,

24   “information regarding other residential rental properties owned by Defendants is relevant and

25   reasonably calculated to lead to the discovery of admissible evidence.”).

26           Further, Mr. Komar’s responses appear to be inaccurate or incomplete based on

27   evidence Plaintiff represents it gathered investigating this case and other responses to

28   discovery provided by Mr. Komar indicating that there was a vacancy in around May or June


                                                   13
          Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 14 of 18


 1   2017, and that Defendants own more than one rental property. Accordingly, Mr. Komar is

 2   ordered to provide supplemental responses to Interrogatory 7 and Interrogatory 16. Mr. Komar

 3   is further ordered to provide a signed verification under penalty of perjury that he has provided

 4   complete and accurate responses to these interrogatories.

 5   F.     Discovery Regarding Defendant’s Contentions

 6              Plaintiff moves to compel Mr. Komar to produce “all documents that constitute,

 7   describe, reflect, record, mention, comment upon or otherwise support or rebut your denial of

 8   the allegations made in the complaint in this matter,” as requested in Document Request 29.3

 9   (ECF No. 47 at 24.) Mr. Komar’s response is: “There is absolutely no reason for this case to

10   have been filed or begin as the alleged acts of discrimination never occurred—the case should

11   be dismissed as there was no crime committed.” (Id.)

12              Mr. Komar’s response is evasive and non-responsive as it states only his belief that the

13   case has no merit. Further, the information Plaintiff seeks through Document Request 29 is

14   relevant, is non-privileged documents, and is proportional to the needs of the case. Documents

15   that support a party’s contentions are not only the proper topic of a discovery request, such

16   documents are also required to be automatically disclosed under Federal Rule of Civil

17   Procedure 26(a)(1)(A)(ii).

18              Mr. Komar is ordered to either produce documents responsive to Document Request 29

19   or admit that no such documents exist. Even if discovery and investigation is ongoing, Mr.

20   Komar is obligated to produce all documents currently in his possession, custody, or control,

21   and supplement later as required by Federal Rule of Civil Procedure 26(e).

22   G.     Award of Expenses and Imposition of Sanctions Under Rule 37

23              Plaintiff also seeks sanctions under Federal Rule of Civil Procedure 37, which provides

24   for sanctions against parties who fail to comply with disclosure requirements, oppose

25   meritorious motions to compel, or disobey discovery orders.

26
27          3
             As Plaintiff explained in its motion to compel, this request was the final request in Plaintiff’s first set of
     requests but was not numbered. Plaintiff has designated the request as Document Request 29 for purposes of this
28   motion. (ECF No. 47 at 19 n.3.)


                                                              14
           Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 15 of 18


 1          1.        Reasonable Expenses, Including Attorneys’ Fees under Rule 37(a)(5)(A)

 2               Plaintiff seeks an award of reasonable expenses, including attorneys’ fees, incurred in

 3   bringing the motion to compel.

 4               Under Rule 37(a)(5)(A):

 5          If the motion [to compel] is granted—or if the disclosure or requested discovery
            is provided after the motion was filed—the court must, after giving an
 6          opportunity to be heard, require the party or deponent whose conduct necessitated
            the motion . . . to pay the movant’s reasonable expenses incurred in making the
 7          motion, including attorney’s fees. But the court must not order this payment if:
            (i) the movant filed the motion before attempting in good faith to obtain the
 8               disclosure or discovery without court action;
 9          (ii) the opposing party's nondisclosure, response, or objection was substantially
                 justified; or
10          (iii)other circumstances make an award of expenses unjust.
11   Fed. R. Civ. P. 37(a)(5)(A).

12          Here, the Court is granting Plaintiff’s motion to compel. Mr. Komar was provided an

13   opportunity to be heard by filing an opposition to Plaintiff’s motion but failed to take

14   advantage of that opportunity.

15               The record in this case demonstrates that Plaintiff attempted in good faith to obtain the

16   discovery from Mr. Komar without court action, and there is no information before the Court

17   indicating that Mr. Komar’s nondisclosures, responses, or objections were substantially

18   justified or that there are other circumstances making an award of expenses unjust. While the

19   Court recognizes that Mr. Komar may be dealing with health issues, the record in this case

20   demonstrates that he has engaged in a pattern of conduct that includes repeated refusals to

21   comply with the Court’s orders and his obligations under the Federal Rules of Civil Procedure.

22               The court finds that an award to Plaintiff of reasonable expenses, including attorneys’

23   fees, incurred in bringing the motion to compel is warranted here. Within fourteen days,

24   Plaintiff shall file a notice providing a summary of its attorneys’ fees and costs incurred in

25   bringing its motion to compel, including time spent seeking compliance from Mr. Komar,

26   participating in the informal discovery conference, and preparing the motion to compel and

27   ///

28   ///


                                                        15
         Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 16 of 18


 1   supporting documents. Within thirty days of service4 of Plaintiff’s notice summarizing its

 2   attorneys’ fees and costs, Mr. Komar must pay Plaintiff the attorneys’ fees and costs as set

 3   forth in the notice. Alternatively, within fourteen days of service of such notice, Mr. Komar

 4   may file an objection to the amount claimed by Plaintiff. Mr. Komar shall also file a statement

 5   certifying that he has complied with his obligation to pay Plaintiff’s attorneys’ fees and costs

 6   within three days of making such payment. If Mr. Komar fails to fully comply with these

 7   requirements, the Court will issue a recommendation that default be entered against him.

 8          2.        Sanctions under Federal Rule of Civil Procedure 37(c)(1)

 9          Plaintiff also requests that the Court issue an order excluding any evidence (including

10   witnesses, information, and documents) from use in motions, hearings, and trial, that should

11   have been but was not included in Rule 26(a) disclosures, or that was responsive to discovery

12   requests but was not disclosed.

13               Under Rule 37(c)(1):

14          If a party fails to provide information or identify a witness as required by Rule
            26(a) or (e), the party is not allowed to use that information or witness to supply
15          evidence on a motion, at a hearing, or at a trial, unless the failure was
            substantially justified or is harmless. In addition to or instead of this sanction, the
16          court, on motion and after giving an opportunity to be heard:
            (A) may order payment of the reasonable expenses, including attorney’s fees,
17               caused by the failure;
            (B) may inform the jury of the party’s failure; and
18          (C) may impose other appropriate sanctions, including any of the orders listed in
                 Rule 37(b)(2)(A)(i)-(vi).5
19
            4
20            Under Federal Rule of Civil Procedure 5(b)(2)(C), if service on Defendant is made by mail to Defendant’s
     last known address, “service is complete upon mailing.”
            5
21            Rule 37(b)(2)(A)(i)-(iv) provides:
            If a party or a party's officer, director, or managing agent--or a witness designated under Rule 30(b)(6) or
22          31(a)(4)--fails to obey an order to provide or permit discovery, including an order under Rule 26(f), 35, or
            37(a), the court where the action is pending may issue further just orders. They may include the following:
23
            (i)      directing that the matters embraced in the order or other designated facts be taken as established
24          for purposes of the action, as the prevailing party claims;
            (ii)     prohibiting the disobedient party from supporting or opposing designated claims or defenses, or
25          from introducing designated matters in evidence;

26          (iii)     striking pleadings in whole or in part;
            (iv)      staying further proceedings until the order is obeyed;
27
            ....
28   Fed. R. Civ. P. 37(b)(2)(A)(i)-(iv).


                                                                16
        Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 17 of 18


 1   Fed. R. Civ. P. 37(c)(1) (footnoted added).

 2          Thus, the failure to disclose relevant witnesses or information may lead to a range of

 3   sanctions, including the exclusion of withheld evidence and claims and rendering default

 4   judgment against the non-disclosing party. See, e.g., Benjamin v. B & H Educ., Inc., 877 F.3d

 5   1139, 1150 (9th Cir. 2017) (a party who fails to disclose relevant information or witnesses is

 6   not allowed to use that information or witness to supply evidence on a motion, at a hearing, or

 7   at a trial, “unless the failure was substantially justified or is harmless”). Any evidence that

 8   should have been included in Rule 26(a) disclosures or was responsive to discovery requests—

 9   including witnesses, information, and documents—that Mr. Komar fails to timely disclose may

10   accordingly be excluded from use in any motions, hearings, and trial.

11          The Court declines to make any rulings at this time regarding the potential exclusion of

12   undisclosed evidence. Questions of admissibility at trial and in dispositive motions will be

13   before the District Judge. However, in light of the lengthy history of Mr. Komar’s non-

14   compliance with the Court’s orders and deadlines, repeated failures to abide by the Federal

15   Rules of Civil Procedure, and limited cooperation during discovery, the Court warns

16   Mr. Komar that anything less than full compliance with this order may result in the imposition

17   of additional sanctions, including having his answer stricken, and entry of default and

18   judgment against him.

19                                       IV. CONCLUSION

20          IT IS ORDERED that Plaintiff’s Motion to Compel (ECF No. 46) is GRANTED as

21   follows:

22        1. Defendant Meyer Komar shall serve Plaintiff with further responses to Plaintiff’s

23              First Set of Interrogatories, Interrogatories 4, 7, 9, 11, and 16, accompanied by a

24              verification signed under penalty of perjury, within thirty (30) days of the date of this

25              order.

26        2. Defendant Meyer Komar shall conduct a diligent search and produce all documents in

27              his possession, custody or control in response to Plaintiff’s First Request for

28


                                                     17
        Case 1:19-cv-00708-DAD-EPG Document 51 Filed 07/07/20 Page 18 of 18


 1              Production of Documents, Request numbers 9, 11, 15-19, 20-23, 27, and 28, with

 2              such production within thirty (30) days of the date of this order.

 3        3. Defendant Meyer Komar is cautioned that anything less than full compliance

 4              with this order may result in the imposition of additional sanctions, including the

 5              exclusion of evidence, having his answer stricken, and entry of default and

 6              judgment against him.

 7        4. The Court awards Plaintiff reasonable attorneys’ fees and costs incurred in bringing

 8              the motion to compel, with such costs and fees to be paid by Defendant Meyer

 9              Komar.

10                 a. Within fourteen (14) days of the date of this order, Plaintiff shall file a notice

11                     summarizing its attorneys’ fees and costs.

12                 b. Within thirty (30) days of service of Plaintiff’s notice summarizing its

13                     attorneys’ fees and costs, Mr. Komar shall pay Plaintiff the attorneys’ fees and

14                     costs as set forth in the notice. Alternatively, within fourteen (14) days of

15                     service of such notice, Defendant may file an objection to the amount claimed

16                     by Plaintiff.

17                 c. Defendant shall also file a statement certifying that he has complied with his

18                     obligation to pay Plaintiff’s attorneys’ fees and costs as ordered by the Court,

19                     with such statement to be filed within three (3) days of making such payment.

20                 d. If Defendant fails to fully comply with these requirements, the Court will

21                     issue a recommendation that default judgment be entered against him.

22
     IT IS SO ORDERED.
23

24     Dated:     July 6, 2020                                 /s/
                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                     18
